This office action is in response to the amendments filed on 02/12/2020. Claim 10 has been cancelled, claims 1, 12 and 20 have been amended, claims 1-9, 11-20 are currently pending in the application. 

Allowable Subject Matter
Claims 1-9, 11-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
The elements of independent Claims 1, 12 and 20 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in context of their claims as a whole:

Claims 1, 12 and 20: “…an augmentation rules database with rule management components for determining an augment direction, an augmentation target, and an augmentation correlation relating to the distributed micro-services; a coordinator for coordinating the augmentation process in the distributed micro- services using a rule-based decision approach; and a labeler for applying a set of labels to augment log entries responsive to instructions from the coordinator derived from results of the rule-based decision approach used by the coordinator, wherein the coordinator and the labeler are implemented by at least a hardware processor, and wherein the augmentation direction is selected from a group consisting of elevating and suppressing.…”;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. 

Reference Altman teaches a method for dynamically and adaptively monitoring a system based on its running behavior adjusts monitoring levels of the monitored application in real-time. A rules-based mechanism dynamically adjusts monitoring levels in real-time, based on the system's performance observed during a workload run, whether in a production or test environment.
Reference Vishwanathan teaches a method for a shared capability system for improved logging of events that occur on systems and within applications on the systems. The present invention captures logged data, converts it into a format that is uniform across multiple systems and applications, and streams the logged data to a centralized storage database for analysis and reporting, without ever storing the logged data on the applications and/or systems on which the events occurred.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI PATEL whose telephone number is (571)270-3902. The examiner can normally be reached on Monday to Friday,6am-3:30pm EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. Application/Control Number: 

/KAMINI B PATEL/Primary Examiner, Art Unit 2114